 



Exhibit 10.1
[l27322al2732290.jpg]
July 30, 2007
Martin LoBiondo
[*]
[*]
Dear Marty:
In view of your resignation from employment with Veramark Technologies, Inc.
(“Veramark”), it would appear to be beneficial, both to you and to Veramark, to
have an agreement covering the terms of your separation from employment. In view
of this, we have reached the following agreement:

1)   Your resignation from employment with Veramark shall be effective July 30,
2007.   2)   In consideration of the releases and representations made by you in
this agreement, Veramark agrees that upon your execution of this agreement at
any time prior to August 21, 2007 you will be eligible to receive the following
payments and benefits:

  a)   During the period beginning July 30, 2007, you will receive severance pay
equal to twenty-six (26) weeks of your current annualized base salary, which
will be paid to you in bi-weekly amounts, per our payroll schedule, to be
reduced by lawful withholdings and such amounts as may be required to continue
your participation in the Veramark health and dental plans consistent with your
current employee payroll deductions during the twenty-six (26) week period
following your resignation from employment (the “Severance Period”). Payment
shall commence seven (7) days after the date on which you execute this
agreement.     b)   Under COBRA, you have an opportunity to continue
participation in the Veramark health and dental plans for a period of eighteen
(18) months following your severance period, in accordance with the terms of the
plans from time to time in effect. Information regarding the continuation of
this coverage under COBRA after the Severance Period will be sent to you under
separate cover at the end of your severance period.     c)   You will be paid
for any unused vacation to which you may be entitled based upon your employment
through July 27, 2007.     [*]   Denotes expurgated information

1



--------------------------------------------------------------------------------



 



3)   In consideration of your receipt of the payments and benefits described in
paragraph 2 above, you agree to the following:

  (a)   You hereby release, and agree not to sue Veramark, or any of its
officers, directors, agents or employees, with respect to any claim, whether
known or unknown, which you have, or may have, related to your employment with
Veramark or separation from employment, including all claims for wages, holiday
pay, vacation pay, sick pay, or any other benefit; all claims of unlawful
discrimination on account of sex, race, age, disability, veteran’s status,
national origin, religion, marital status, sexual orientation, or genetic
predisposition or carrier status; all claims based upon any federal, state or
local equal employment opportunity law, including the Civil Rights Act of 1964,
as amended, the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, the Americans With Disabilities Act of 1990, the
Civil Rights Act of 1991, and the New York State Executive Law (Human Rights
Law); all claims for violation of the Employee Retirement Income Security Act of
1974; all claims for violation of any agreement or representation, express or
implied, made prior to or simultaneously with this agreement; and all claims
based upon wrongful termination of employment and similar or related claims.    
(b)   You agree that for a twelve (12) month period following your resignation
you will not engage (as an employee, proprietor, partner, agent, consultant or
otherwise) by any means in any business that is competitive with the current
business of Veramark.     (c)   You agree not to solicit, induce or assist any
Veramark employee to leave his or her employment with Veramark for the twelve
(12) month period following your resignation.     (d)   You agree to cooperate
with and assist Veramark in transitioning your job responsibilities and
knowledge to other Veramark employees during the Severance Period. This will
include providing consultation to Veramark on sales and engineering as requested
by Veramark from time to time. In the event that you secure employment during
the Severance Period, the consultation will be at your convenience but not to be
unreasonably withheld, and on a timely basis.

4)   You agree that the terms of this agreement are and shall remain strictly
confidential and shall not be disclosed to any other party, other than to your
attorney or other advisor, for the purposes of considering whether to sign this
agreement. You further agree not to criticize Veramark or otherwise speak of
Veramark or its officers, directors, employees or agents, in any unflattering
way to anyone, including current or former Veramark employees, and will respond
to any inquiry relating to your employment with or separation from employment by
saying only that you were treated fairly by Veramark. You also agree to keep
confidential all of Veramark’s confidential information about its business. The
Directors and Officers will not discuss, in any public forum, or to any
prospective employer the circumstances surrounding your separation of employment
from Veramark. Provided you direct any prospective employers to contact
Veramark’s Director of Human Resources Renee Peters, Veramark agrees, consistent
with its policy, to limit its response to confirmation of position held, the
dates of your

2



--------------------------------------------------------------------------------



 



    employment, and your salary at the time of your resignation. Except as may
be required by law, Veramark further agrees that no information regarding your
employment will be released from your personnel file without your express
written approval and a memo to this effect will be placed conspicuously in your
file in order to prevent unapproved disclosure. You understand that a copy of
this agreement shall be filed as an exhibit to Company’s Form 8-K, as required
by the Securities and Exchange Commission.

5)   You and Veramark agree that neither this letter nor the furnishing of the
consideration hereunder shall be deemed or construed at any time for any purpose
as an admission by Veramark of any liability or unlawful conduct of any kind.

6)   By signing this agreement you expressly acknowledge and agree that: (a) you
have read and fully understand the terms of this agreement; (b) you understand
that this agreement constitutes a full, final and binding settlement of all
matters covered by this agreement and that this agreement constitutes a release
of all claims, known and unknown, which relate to your employment or separation
from employment including, without limitation, claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act; (c) the payments and benefits described above are significantly
more valuable than any payments or benefits you would otherwise be entitled to
receive; (d) you have been advised to consult an attorney prior to signing this
agreement; (e) you have had adequate opportunity to request and have received
all information you need to understand this agreement and have been offered
sufficient time, that is, at least twenty-one (21) days, to consider whether to
sign this agreement; and (f) you have knowingly and voluntarily entered this
agreement, without any duress, coercion or undue influence by anyone.

7)   You and Veramark agree that this agreement, together with the Veramark
confidential information/non-competition agreement, which is incorporated into
this agreement by this reference, contains the complete agreement between you
and Veramark and that there are no other agreements or representations relating
in any way to the subject matter of this agreement.

8)   This agreement will become effective on the seventh day after you sign it.
During the seven (7) days after you sign this agreement, you may revoke it by
giving written notice to Veramark, in which event this agreement will not go
into effect.

9)   So that there is no misunderstanding, if a signed copy of this letter is
not received by us by August 21, 2007, the special severance arrangement
described in this letter will be deemed to be withdrawn.

     
ACCEPTED AND AGREED:


  Veramark Technologies, Inc.
/s/ Martin F. LoBiondo
  /s/ David G. Mazzella
 
   
Martin F. LoBiondo


  By: David G. Mazzella
July 31, 2007
   
 
   
Date
   

3